Case: 4:20-cv-00007-DMB-JMV Doc #: 137-3 Filed: 08/19/20 1 of 7 PageID #: 9139




                            EXHIBIT “C”

               COLLECTIVE EMAIL
             CORRESPONDENCE WITH
                   COUNSEL
           Case: 4:20-cv-00007-DMB-JMV Doc #: 137-3 Filed: 08/19/20 2 of 7 PageID #: 9140


Jessica L. Rice

From:                           Vincent, Leonard <LVINCENT@mdoc.state.ms.us>
Sent:                           Saturday, May 2, 2020 11:57 AM
To:                             Marcy Croft
Cc:                             Jessica L. Rice; Trey Jones; Mary Clark Joyner; Chan E. McLeod; Carson Thurman; KRISSY
                                NOBILE; Karen Howell; Gary Bufkin; Cody Bailey; David Kaufman; Garrig Shields; Molly
                                Walker; wmanuel@bradley.com
Subject:                        Re: Legal Mail

Follow Up Flag:                 Follow up
Flag Status:                    Flagged



Legal mail is opened in front of the inmate to check for contraband. It is not read by the officer. Cameras are not
allowed in the units. Officers do not take pictures of their mail

Leonard C. Vincent
General Counsel
Mississippi Department of Corrections
301 North Lamar Street
Suite 301-8
Jackson, MS 39201
lvincent@mdoc.state.ms.us
Office: 601 359 5337
Fax: 601 359 6178
Cell: 662 719 8179
PRIVILEGED AND CONFIDENTIAL COMMUNICATION: The information contained in this electronic
message and any attachments to it are intended for the exclusive use of the addressees and may contain
confidential attorney-client communication and/or privileged information. If you are not the intended recipient,
please destroy all copies of this message and attachments and immediately notify this office by sending a reply
e-mail to the sender. Thank you.
Sent from my iPhone

On May 1, 2020, at 6:24 PM, Marcy Croft <MCroft@maronmarvel.com> wrote:

All: We are hearing from families that our mail was finally given to at least some our clients today. Thank you.
However, we are also hearing that officers are taking pictures of the contents and envelopes as well as refusing
to give our clients the return envelopes we sent with our letter.

We would appreciate it if you would follow up on these complaints to clear up any confusion and ensure that
our clients receive the entire contents of the mail we sent them. It is inappropriate for any documentation to be
removed from our legal mail.

Thank you.

- Marcy




                                                         1
          Case: 4:20-cv-00007-DMB-JMV Doc #: 137-3 Filed: 08/19/20 3 of 7 PageID #: 9141


Marcy Croft | Attorney at Law
D: 601-960-8630 | mcroft@maronmarvel.com


bio<https://www.maronmarvel.com/attorneys/Marcy-Croft> |
vcard<https://www.maronmarvel.com/attorneys/Marcy-Croft/vcard> |
[https://esig365snippets.blob.core.windows.net/images/7E1D9365-6828-4F74-A4BC-
9AEFC143F6A8/linkedin-icon.png] <https://www.linkedin.com/company/maron-marvel-bradley-&-anderson>
[https://esig365snippets.blob.core.windows.net/images/7E1D9365-6828-4F74-A4BC-9AEFC143F6A8/mm-
logo.gif]
PO Box 22803
Jackson, MS 39225-2803 | M: 601-812-6630 | F: 601-206-0119
www.maronmarvel.com | <http://www.maronmarvel.com/>
[https://esig365snippets.blob.core.windows.net/images/7E1D9365-6828-4F74-A4BC-
9AEFC143F6A8/facebook-high4.png] <https://www.facebook.com/MaronMarvel/>
<https://www.facebook.com/MaronMarvel/>



This email is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-2521 and is legally
privileged. The information contained in this communication is confidential, is subject to the attorney-client
privilege, may constitute inside information, and is intended only for the use of the addressee. It is the property
of Maron Marvel Bradley Anderson & Tardy LLC. Unauthorized use, disclosure or copying of this
communication or any part thereof is strictly prohibited and may be unlawful. If you have received this
communication in error, please notify us immediately by return e-mail, and destroy this communication and all
copies thereof, including all attachments.




On Apr 30, 2020, at 10:14 PM, Vincent, Leonard <LVINCENT@mdoc.state.ms.us> wrote:

I checked and the post office is open and receiving and sending out mail.I was told to give them the name or
names of inmates that claim to have had a problem and they would check on it

Leonard C. Vincent
General Counsel
Mississippi Department of Corrections
301 North Lamar Street
Suite 301-8
Jackson, MS 39201
lvincent@mdoc.state.ms.us
Office: 601 359 5337
Fax: 601 359 6178
Cell: 662 719 8179
PRIVILEGED AND CONFIDENTIAL COMMUNICATION: The information contained in this electronic
message and any attachments to it are intended for the exclusive use of the addressees and may contain
confidential attorney-client communication and/or privileged information. If you are not the intended recipient,
please destroy all copies of this message and attachments and immediately notify this office by sending a reply
e-mail to the sender. Thank you.
                                                         2
          Case: 4:20-cv-00007-DMB-JMV Doc #: 137-3 Filed: 08/19/20 4 of 7 PageID #: 9142

Sent from my iPhone

On Apr 30, 2020, at 8:36 PM, Marcy Croft <MCroft@maronmarvel.com> wrote:

I meant to include everyone on the email below. Resending now.



Marcy Croft
Attorney at Law
Maron Marvel Bradley Anderson & Tardy LLC
PO Box 22803
Jackson, MS 39225-2803
601-812-6630 (Main)
601-960-8630 (Direct)
601-206-0119 (Fax)
mcroft@maronmarvel.com
www.maronmarvel.com<http://www.maronmarvel.com>



This email is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-2521 and is legally
privileged. The information contained in this communication is confidential, is subject to the attorney-client
privilege, may constitute inside information, and is intended only for the use of the addressee. It is the property
of Maron Marvel Bradley Anderson & Tardy LLC. Unauthorized use, disclosure or copying of this
communication or any part thereof is strictly prohibited and may be unlawful. If you have received this
communication in error, please notify us immediately by return e-mail, and destroy this communication and all
copies thereof, including all attachments.
On Apr 30, 2020, at 6:27 PM, Marcy Croft <MCroft@maronmarvel.com> wrote:

Trey: Clients are saying they are unable to send and/or receive mail right now. (We sent letters to a number of
clients last week.) It’s not appropriate to hold their incoming/outgoing mail. Our clients (and everyone else at
Parchman) need to be able to receive, read, and send correspondence to/from their attorneys. Could you please
check with MDOC and have this issue rectified ASAP? Thank you.

- Marcy




                                                         3
     Case: 4:20-cv-00007-DMB-JMV Doc #: 137-3 Filed: 08/19/20 5 of 7 PageID #: 9143



RE: Lang - MDOC's answer
Cody Bailey [cbailey@brunini.com]
Sent:       Tuesday, July 28, 2020 5:06 PM
To:         Marcy Croft
Cc:         Carson Thurman; Trey Jones [TJones@brunini.com]; Karen Howell [KHowell@brunini.com]; Gary Bufkin
Categories: MDOC Emails
Attachments:Lang - Motion for Extensi~1.docx (23 KB)


Marcy, thanks. Sorry I am just now getting back on this. We think a status conference in Amos or
Lang would be premature given that the Court has not yet ruled on the motion for TRO/PI and the
MDOC Defendants have not yet responded to the complaints. Attached is a rough draft of our motion
for extension of time to respond to the Lang complaint and to stay the Rule 16 initial order until after
such answer is filed. Right now, it says the Plaintiffs consent to both of these requests, but if Plaintiffs
do not consent to Defendants' request to stay the Rule 16 initial order, just let me know and we can
make that clarification before filing. We don't mean to be presumptuous on that point. Thanks.

Cody




Cody C. Bailey
E: mailto:cbailey@brunini.com
P: 601-973-8790 F: 601-960-6902

Brunini, Grantham, Grower & Hewes, PLLC
The Pinnacle Building
190 East Capitol St, Suite 100, Jackson, MS 39201
Post Office Drawer 119, Jackson, MS 39205




Confidentiality Statement
The information contained in this electronic message from the law firm of Brunini, Grantham, Grower
& Hewes, PLLC is confidential or privileged. The information is intended to be for the use of the
individual or entity named above. If you are not the intended recipient, be aware that any disclosure,
copying, distribution or use of the
contents of this message is prohibited. If you have received this electronic message in error, please
notify us immediately by telephone at (601) 948-3101.
    Case: 4:20-cv-00007-DMB-JMV Doc #: 137-3 Filed: 08/19/20 6 of 7 PageID #: 9144


-----Original Message-----
From: Marcy Croft [mailto:MCroft@maronmarvel.com]
Sent: Tuesday, July 28, 2020 10:04 AM
To: Cody Bailey <cbailey@brunini.com>
Cc: Carson Thurman <cthurman@carrollbufkin.com>; Trey Jones <TJones@brunini.com>; Karen
Howell <KHowell@brunini.com>; Gary Bufkin <tgb@carrollbufkin.com>
Subject: Re: Lang - MDOC's answer

Cody: I don’t have a problem extending the time to answer at all. We can leave it open as we will end
up amending both complaints.

We would like to request a status conference with the Court to work on scheduling, discovery, class
certification briefing, etc.. Any objection to requesting a conference date from the Court?

- Marcy




Marcy Croft | Attorney at Law
D: 601-960-8630 | mcroft@maronmarvel.com


bio<https://www.maronmarvel.com/attorneys/Marcy-Croft> |
vcard<https://www.maronmarvel.com/attorneys/Marcy-Croft/vcard> |
[https://esig365snippets.blob.core.windows.net/images/7E1D9365-6828-4F74-A4BC-
9AEFC143F6A8/linkedin-icon.png] < https://www.linkedin.com/company/maron-marvel-bradley-&-
anderson>
[https://esig365snippets.blob.core.windows.net/images/7E1D9365-6828-4F74-A4BC-
9AEFC143F6A8/mm-logo.gif]
PO Box 22803
Jackson, MS 39225-2803 | M: 601-812-6630 | F: 601-206-0119
www.maronmarvel.com | <http://www.maronmarvel.com/>
[https://esig365snippets.blob.core.windows.net/images/7E1D9365-6828-4F74-A4BC-
9AEFC143F6A8/facebook-high4.png] < https://www.facebook.com/MaronMarvel/>
<https://www.facebook.com/MaronMarvel/>



This email is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-2521 and is
legally privileged. The information contained in this communication is confidential, is subject to the
attorney-client privilege, may constitute inside information, and is intended only for the use of the
addressee. It is the property of Maron Marvel Bradley Anderson & Tardy LLC. Unauthorized use,
disclosure or copying of this communication or any part thereof is strictly prohibited and may be
unlawful. If you have received this communication in error, please notify us immediately by return e-
mail, and destroy this communication and all copies thereof, including all attachments.
    Case: 4:20-cv-00007-DMB-JMV Doc #: 137-3 Filed: 08/19/20 7 of 7 PageID #: 9145



On Jul 28, 2020, at 9:43 AM, Cody Bailey <cbailey@brunini.com> wrote:


Marcy and Carson,

The MDOC Defendants’ response to the Lang complaint is due Thursday. We request an extension of
time to respond. Because the Lang lawsuit and the Amos lawsuit present related claims, we would like
to be able to file our response to the Lang complaint 30 days after the Court rules on the Amos Motion
for TRO/PI. Would you agree to that?

Thanks,
Cody

Cody C. Bailey
E: cbailey@brunini.com<mailto:cbailey@brunini.com>
P: 601-973-8790 F: 601-960-6902


[http://www.brunini.com/wp-content/uploads/2016/06/BGGH-FullLogo.gif]

The Pinnacle Building
190 East Capitol St, Suite 100, Jackson, MS 39201 Post Office Drawer 119, Jackson, MS 39205

www.brunini.com<http://www.brunini.com/>
Bio<http://www.brunini.com/attorneys-94.html> / V-Card<http://www.brunini.com/vcard-94.vcf>


Confidentiality Statement
The information contained in this electronic message from the law firm of Brunini, Grantham, Grower
& Hewes, PLLC is confidential or privileged. The information is intended to be for the use of the
individual or entity named above. If you are not the intended recipient, be aware that any disclosure,
copying, distribution or use of the contents of this message is prohibited. If you have received this
electronic message in error, please notify us immediately by telephone at (601) 948-3101.
